              Case 2:20-cr-00032-JCC Document 213 Filed 09/13/21 Page 1 of 6




 1                                                           The Honorable John C. Coughenour
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
       UNITED STATES OF AMERICA,                         CASE NO. CR20-032JCC
11
                                Plaintiff,
                                                         GOVERNMENT’S EXHIBIT LIST
12
13                        v.
14
       KALEB COLE,
15
                               Defendant.
16
17
18          The United States of America, by and through Tessa M. Gorman, Acting United
19 States Attorney for the Western District of Washington, and Thomas M. Woods and Seth
20 Wilkinson, Assistant United States Attorneys, respectfully submits this second exhibit
21 list. The government reserves the right to supplement this list, and to introduce any
22 exhibits listed by the defense on its exhibit list.
23                             0-99 Series: Search of Cole’s Texas Residence
24          1.      Map of house
25          2.      Photograph of front of house
26          3.      Photograph of living room 1
27          4.      Photograph of living room 2
28          5.      Photograph of Cole’s room—AWD flag
     Government’s Exhibit List                                                  UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     U.S. v. Cole, CR20-032JCC - 1
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
              Case 2:20-cr-00032-JCC Document 213 Filed 09/13/21 Page 2 of 6




1           6.      Photograph of Cole’s room—AWD flag
2           7.      Photograph of AWD flag from Cole’s room
3           8.      Photograph of AWD flag from living room closet
4           9.      Photograph of AWD patch from living room
5           10.     Photograph of Cole’s room—Nazi flag
6           11.     Photograph of Cole’s room—Position of desk
7           12.     Photograph of Cole’s room—Cole’s desk, HP laptop and Dell Desktop
8           13.     Photograph of wallet on Cole’s desk
9           14.     Photograph of identity cards from Cole’s room 1
10          15.     Photograph of identity cards from Cole’s room 2
11          16.     Photograph of identity cards from Cole’s room 3
12          17.     Photograph of Cole’s passport found in his room 1
13          18.     Photograph of Cole’s passport found in his room 2
14          19.     Photograph of thumbdrives from Cole’s room 1 and Dell desktop
15          20.     Photograph of thumbdrives on desk in Cole’s room 2, and Dell Dektop
16          21.     Photograph of position of Cole’s closet
17          22.     Photograph of Cole’s closet
18          23.     Photograph of AWD jackets in Cole’s closet
19          24.     Photograph of Cole’s car
20          25.     Cole’s car registration
21          26.     Photograph of skull masks from Cole’s car
22
23          100 Series: Encrypted Communications Regarding the Plot
24          100.    Chats between Krokodil and Swiss Discipline
25          101.    Operation Erste Saule chats—set 1
26          102.    Operation Erste Saule chats—set 2
27          103.    Operation Erste Saule chats—set 3
28          104.    Operation Erste Saule chats—set 4
     Government’s Exhibit List                                            UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     U.S. v. Cole, CR20-032JCC - 2
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:20-cr-00032-JCC Document 213 Filed 09/13/21 Page 3 of 6




1           105.    Operation Erste Saule chats—set 5
2           106.    Operation Erste Saule chats—set 6
3           107.    Operation Erste Saule chats—set 7
4           108.    Operation Erste Saule chats—set 8
5           109.    Operation Erste Saule chats—set 9
6           110.    Operation Erste Saule chats—set 10
7
8           200 Series: January 9, 2020 Audio and Video at Cole’s Residence
9           200.    Audio 1 – Greeting
10          201.    Audio 2 – Cole talks about Extreme Risk Protection Order
11          202.    Audio 3 – Cole talks about C.I.
12          203.    Audio/Video 4 – Cole talks about the plot
13          204.    Audio 5 – Cole talks about the plot
14          205.    Reserved
15          206.    Reserved
16          207.    Photograph of Cole from meeting
17          208.    King 5 video referenced by Cole
18
19          300 Series: Arizona Victim
20          300.    Photograph of front of house 1
21          301.    Photograph of bedroom window (side view)
22          302.    Photograph of bedroom window 1
23          303.    Photograph of bedroom window 2
24          304.    Photograph of bedroom window 3
25          305.    Photograph of Arizona victim poster
26          306.    Photograph of Arizona victim poster from inside house
27          307.    Photograph of Arizona victim poster from inside house
28
     Government’s Exhibit List                                               UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     U.S. v. Cole, CR20-032JCC - 3
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:20-cr-00032-JCC Document 213 Filed 09/13/21 Page 4 of 6




1           400 Series: Florida Victims
2           400.    Photograph of front of Florida house
3           401.    Close up photograph of Florida house where poster had been hanging
4           402.    Photograph of Florida victim poster
5           403.    Photograph of back of Florida poster showing glue mark
6
7           500 Series: Washington Victims
8           500.    Photograph of envelope addressed to C.I.
9           501.    Photograph of C.I. poster
10          502.    Photograph of envelope addressed to M.C.
11          503.    Photograph of M.C. poster
12          504.    Photograph of envelope addressed to H.B.
13          505.    Photograph of H.B. poster
14
            600 Series: Materials Tying Cole to Moniker
15
            600.    Cipher found in Cole’s cell
16
            601.    Documents found in Cole’s cell regarding use of cipher
17
            602.    October 17, 2021 chat between Cole and Swiss Discipline
18
            603.    November 8, 2019 chat between Cole and others
19
            604.    King 5 article linked in Exhibit 603
20
            605.    December 2019/January 2020 chat between Cole and others
21
            606.    Audio recording of August 24, 2019 Nuclear Congress—Clip 1
22
            607.    Audio recording of August 24, 2019 Nuclear Congress—Clip 2
23
24
            700 Series: Miscellaneous
25
            700.    November 1, 2019 Nuclear Congress chat
26
            701.    September 15, 2018 recording of Cole speaking
27
            702.    Photograph of Shea purchasing stamps from Fred Meyer
28
     Government’s Exhibit List                                                UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     U.S. v. Cole, CR20-032JCC - 4
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 2:20-cr-00032-JCC Document 213 Filed 09/13/21 Page 5 of 6




1           703.    Fred Meyer business record of items purchased by Shea
2           704.    Santa Claus stamps purchased by FBI from Fred Meyer
3           705.    Photograph of Cole and Shea together
4
5           800 Series: Digital Evidence
6           800.    AWD icon from thumbdrive
7           801.    Slack space data from entry from HP laptop
8           802.    Photo of Cole 1 from HP laptop
9           803.    Photo of Cole 2 from HP laptop with file name (“myselfnadkan.png”)
10          804.    Photo used for Cole moniker from HP laptop
11          805.    Slack space data from Dell laptop
12          806.    Screenshots of forensic search results from seized devices
13          807.    Summary of data found in slack space
14          808.    Demonstrative exhibit depicting slack space
15
16          DATED: September 13, 2021
17                                             Respectfully submitted,
18                                             TESSA M. GORMAN
                                               Acting United States Attorney
19
                                               /s/ Thomas M. Woods
20
                                               THOMAS M. WOODS
21                                             SETH WILKINSON
                                               Assistant United States Attorneys
22
                                               United States Attorney’s Office
23                                             700 Stewart Street, Suite 5220
                                               Seattle, Washington 98101-1271
24
                                               Telephone: (206) 553-7970
25
26
27
28
     Government’s Exhibit List                                               UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     U.S. v. Cole, CR20-032JCC - 5
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:20-cr-00032-JCC Document 213 Filed 09/13/21 Page 6 of 6




1                                    CERTIFICATE OF SERVICE
2           I hereby certify that on September 13, 2021, I electronically filed the foregoing
3 with the Clerk of the Court using the CM/ECF system, which will send notification of
4 such filing to all registered parties.
5
6
                                               s/ Thomas Woods
7                                              THOMAS WOODS
8                                              United States Attorney=s Office
                                               700 Stewart Street, Suite 5220
9                                              Seattle, Washington 98101-1271
10                                             Phone: (206) 553-7970
                                               Fax:     (206) 553-4440
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Exhibit List                                                UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     U.S. v. Cole, CR20-032JCC - 6
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
